DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The word “stationary” and “fixed” used throughout the claims / specification do not necessarily mean “stationary” and “fixed” with respect to all motion. Figure 7A shows the main rotor (omega) being a distance ‘e’ away from the first accelerometer. Paragraph 57 explains that “ACCEL 1” is on the stationary, or hub side, of the bearing system, and “ACCEL 2” is on the rotating, or blade side, of the bearing system. This shows that the “stationary” accelerometer labelled “ACCEL 1” is still rotating with the main rotor of the helicopter, however it is not effected by the tilt of the blades or the flap angle. There is of course a truly “fixed” or “stationary” part of any helicopter rotor assembly, and data transfer between a truly fixed part of the helicopter and a rotating part is possible as explained in Dempsey (PGPub # 20150210382) paragraph 38. However, with respect to this application, the terms “stationary” and “fixed” are relative terms to the flap angle and tilt of the blades.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 6, 8-10, 12-17, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang (US PGPub # 2014/0145025).

Re claim 1, Fang teaches:
A method for sensing motion in a rotary aircraft, the method comprising: (at least paragraph 3)
distributing one or more sensors within a rotating hub and/or rotor blade; (at least paragraph 3)
transmitting output values from the one or more sensors to a controller; (at least paragraph 13)
and computing at least one aspect of movement for the rotor blade using the output values. (at least paragraph 3)
“the processor determining at least one of lead-lag, flap and pitch of the blade in response to the blade data and the reference data. Other aspects, features, and 

Re claim 2, Fang teaches:
The method of claim 1, wherein the one or more sensors include one or more of accelerometers, DVRTs, strain gages, piezo electric sensors, magnetometers, tachometers, torque sensors, temperature sensors, and inertial measurement units (IMUs) (at least paragraph 14)
“Exemplary MEMS embedded sensors include gyroscopes, accelerometers, magnetometers, pressure transducers, and strain gages…”

Re claim 3, Fang teaches:
The method of claim 1, wherein the at least one aspect of movement being computed comprises one or more of a flap angle, a lead-lag angle, a pitch angle, a linear displacement, and a blade deflection (at least paragraph 3)
“the processor determining at least one of lead-lag, flap and pitch of the blade in response to the blade data and the reference data. Other aspects, features, and techniques of the invention will become more apparent from the following description taken in conjunction with the drawings.”

Re claim 5, Fang teaches:
The method of claim 1, wherein the one or more sensors are distributed along a length of a rotor blade (at least Figure 3, items 30)

Re claim 6, Fang teaches:
The method of claim 1, further comprising a step of transmitting the at least one aspect of movement for the rotor blade to a flight control system by a data bus of the rotary aircraft (at least Figure 2, paragraph 3, 13, and 17)
“The blade parameters output by processor 36 may be used by one or more aircraft systems. A flight control system (FCS) 40 may use the blade parameters to adjust operation of the aircraft to improve flight characteristics (e.g., reduce blade vibration)” (paragraph 17).


Re claim 8, Fang teaches:
A distributed sensing system for detecting blade motion on an aircraft having a plurality of rotor blades, the system comprising: (at least paragraph 3)
a plurality of sensors associated with each of the plurality of rotor blades, each of the plurality of sensors being configured to detect motion in a respective rotor blade; (at least paragraph 3, 13, and Figure 6 item 30)
a controller configured to receive signals from the plurality of sensors and in electronic communication with the flight control system across a data bus of the aircraft (at least paragraph 13 and 17)
“The blade parameters output by processor 36 may be used by one or more aircraft systems. A flight control system (FCS) 40 may use the blade parameters to adjust operation of the aircraft to improve flight characteristics (e.g., reduce blade vibration)” (paragraph 17).

Re claim 9, Fang teaches:
The system of claim 8, wherein the flight control system is configured to execute at least one maneuver control limit and/or communicate one or more threshold limit warnings to a pilot based on a blade motion detected by at least one of the plurality of sensors (at least paragraph 17)
“The blade parameters output by processor 36 may be used by one or more aircraft systems. A flight control system (FCS) 40 may use the blade parameters to adjust operation of the aircraft to improve flight characteristics (e.g., reduce blade vibration).”

Re claim 10, Fang teaches:
A sensor system for detecting at least one aspect of movement across an articulating joint, the system comprising: (at least paragraph 3 and Figure 6)
a rotary hub; (at least paragraph 3, 12, and 13)
a plurality of rotor blades; (at least paragraph 3, 13, and Figure 6)
at least one first sensor disposed on a first side of the rotary hub and configured to generate a first output signal; 
Figure 6, item 32 “reference sensor” is interpreted to be equivalent to the claimed “first sensor.”
at least one second sensor on a second side of the rotary hub and configured to generate a second output signal; 
Figure 6, item 30 “blade sensors” is interpreted to be equivalent to the claimed “second sensor.”
and a control box in electrical communication with the at least one first and second sensors to a data bus (at least paragraph 3, 13, and 17)
“The blade sensors 30 and reference sensor 32 wirelessly communicate with a receiver 34 that provides the blade data and reference data to processor 36” (paragraph 13)
“The blade parameters output by processor 36 may be used by one or more aircraft systems. A flight control system (FCS) 40 may use the blade parameters to adjust operation of the aircraft to improve flight characteristics (e.g., reduce blade vibration)” (paragraph 17)


Re claim 12, Fang teaches:
The sensor system of claim 10, wherein the at least one first sensor and the at least one second sensor are disposed at different distances in substantially a same radial direction (at least Figure 6, item 30)

Re claim 13, Fang teaches:
The sensor system of claim 10, wherein the system is configured to measure a flap angle of one or more of the plurality of rotor blades (at least paragraph 3)
“a processor receiving the blade data and the reference data, the processor determining at least one of lead-lag, flap and pitch of the blade in response to the blade data and the reference data”

Re claim 14, Fang teaches:
A sensor system for measuring motion across an articulating joint (at least paragraph 3 and Figure 6)
including a plurality of members with an articulation device there-between, the sensing system comprising:  (at least paragraph 3)
at least three motion measuring devices affixed to each of the plurality of members and proximal to the articulation device (at least Figure 3, items 30 and 32)
the at least three motion measuring devices each being configured to create a respective output signal (at least paragraph 3 and 13)
a control box in electronic communication with the at least three measuring devices and configured to receive the output signal from each of the at least three motion measuring devices (at least paragraph 3, 13, and 17)
wherein the control box is configured to process and combine the respective output signals and resolve three degrees-of-freedom of articulation (at least paragraph 14)
“to accurately determine blade motion and position in nine degrees of freedom. In an exemplary embodiment, the degrees of freedom are three axis linear acceleration, three axis angular acceleration, and three axis of magnetic motion sensing” (paragraph 14)

Re claim 15, Fang teaches:
A sensing system comprising: a plurality of sensors in a rotating and/or fixed frame, each of the plurality of sensors being configured to synthesize sensor data (at least paragraph 3, 13, and Figure 6)
a control box in electronic communication with the plurality of sensors and configured to receive the synthesized sensor data, wherein the controller is configured to use the sensor data to determine an orientation of at least one rotor blade (at least paragraph 3, 13, and 17)

Re claim 16, Fang teaches:
The system of claim 15, wherein the orientation comprises at least one of pitch, lead- lag, and flap angle. (at least paragraph 3)
“a processor receiving the blade data and the reference data, the processor determining at least one of lead-lag, flap and pitch of the blade in response to the blade data and the reference data”

Re claim 17, Fang teaches:
The system of claim 15, comprising a digital bus on an aircraft, wherein the system is configured to communicate on the digital bus and relay the orientation of the at least one rotor blade to a flight control computer or a crew member of an aircraft (at least paragraph 3, 13, and 17)

Re claim 20, Fang teaches:
The system of any of the claims above, wherein the plurality of sensors comprise one or more of differential accelerometers, distributed accelerometers, DVRTs, eddy current sensors, inertial measurement units, strain gages, piezo electric sensors, magnetometers, tachometers, torque sensors, and temperature sensors (at least paragraph 3 and 14)
“The blade sensors 30 and reference sensor 32 may be micro-electromechanical systems (MEMS) based sensors designed to be system-on-chips that have the ability for local processing of data and data transmission through wireless radio signals back to processor 36, via receiver 34. Exemplary MEMS embedded sensors include gyroscopes, accelerometers, magnetometers, pressure transducers, and strain gages, whose collective data from each of the locations is  (paragraph 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (PGPub # 2014/0145025) in view of Dempsey (PGPub # 2015/0210382)

Re claim 4, Fang teaches:
The method of claim 1, wherein the one or more sensors comprise: a first sensor on a stationary side of the rotating hub (at least paragraph 21 and Figure 6)
Figure 6, item 32 “reference sensor” is interpreted to be equivalent to the claimed “first sensor.”
a second sensor on a movable side of the rotating hub (at least paragraph 21 and Figure 6)
Figure 6, item 30 “blade sensors” is interpreted to be equivalent to the claimed “second sensor.”
and wherein the at least one aspect of movement for the rotor blade is computed by differential analysis of the output values by a control box

Fang does not explicitly teach “and wherein the at least one aspect of movement for the rotor blade is computed by differential analysis of the output values by a control box.”

However, Dempsey teaches “and wherein the at least one aspect of movement for the rotor blade is computed by differential analysis of the output values by a control box” within at least paragraph 22. Dempsey teaches “Because the hub-arm 12H will have minimal flapping and lead-lag deflection (only root bending, which is relatively small), the hub-arm 12H mounted accelerometers provide a steady reference point for comparison with the blade measurements.” Based on the description given in paragraph 57 of the applications specification, this teaching by Dempsey covers the scope of the claim.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Fang in view of Dempsey to include the differential analysis using accelerometers to calculate the flapping and lead-lag deflection. The motivation behind this modification would be to get an accurate reading of any change for precise feedback control.
Re claim 11, Fang does not explicitly teach:
The sensor system of claim 10, wherein the first side of the rotary hub is fixed with respect to the aspect of rotary motion to be measured and the second side of the rotary hub is movable with respect to the aspect of rotary motion to be measured.

However, Dempsey does teach:
The sensor system of claim 10, wherein the first side of the rotary hub is fixed with respect to the aspect of rotary motion to be measured and the second side of the rotary hub is movable with respect to the aspect of rotary motion to be measured (at least paragraph 36 and Figure 4C)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Fang in view of Dempsey to include the fixed, and movable side (with respect to the aspect of rotary motion to be measured) within the rotor hub / blade assembly. The motivation behind this modification would be to allow the helicopter to correct the pitch angle during flight, and with the usage of sensors, get an accurate reading of any change for precise feedback control.




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (PGPub # 2014/0145025) in view of Leone (WO PGPub # 2016/054142)

Re claim 7, Fang does not teach:
The method of claim 1, further comprising a step of communicating the at least one aspect of movement to a crew member and/or pilot of the rotary aircraft via aural, tactile, or visual feedback.

However, Leone teaches “The method of claim 1, further comprising a step of communicating the at least one aspect of movement to a crew member and/or pilot of the rotary aircraft via aural, tactile, or visual feedback” within at least paragraph 91 and 92. Within paragraphs 91, Leone teaches a “blade proximity monitor” mounted within the rotor hub of a helicopter that “eliminates noise that may be introduced through a conventional slip ring used to convey signals from a rotating system to a stationary system.” Leone teaches said blade proximity monitor is capable of receiving signals from “the second antenna 502U and the magnitude of the excitation signal from the output level monitor 506. Output signal from the second antenna 502U may be amplified. The blade proximity monitor 508 also receives a RPM signal of the main rotor assembly 18 from a contactor 510.” Within paragraph 92, Leone teaches “The blade proximity monitor 508 may output the measured distance between the blades to instrument system 514 and to a pilot display 516. If the measured distance goes below a threshold, then an alert may be generated to the pilot that the blades of the upper rotor assembly 32 and the lower rotor assembly 28 are too close to each other.”
.




Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (U.S. PGPub # 2014/0145025) in view of Leone (WO PGPub # 2016/054142) and further in view of Thomas (U.S. PGPub 2017/0203838)  


Re claim 18, Fang teaches:
A blade motion and load detection system comprising: (at least paragraph 3)
a rotary wing aircraft comprising: a rotary hub (at least paragraph 3, 12, and 13)
a plurality of rotor blades (at least paragraph 3, 13, and Figure 6)
A data transfer system (at least paragraph 3, 13, and 17)
a flight control system (at least paragraph 17)
a distributed sensing system comprising: at least one sensor in at least one of the at least one bearing system (at least paragraph 3, 13, and Figure 6)
the at least one sensor being configured to detect load and/or motion (at least paragraph 3 and 13)
a control box configured to receive signals from the at least one sensor (at least paragraph 3, 13, and 17)
and a communication bus configured to communicate data from the control box to the flight control system (at least paragraph 13 and 17)

Fang does not explicitly teach:
a database configured to store the signals received
at least one bearing system configured to provide articulation between the rotor hub and each of the plurality of rotor blades

However, Leone does explicitly teach:
a database configured to store the signals received (at least paragraph 58)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Fang in view of Leone to incorporate a storage system. The motivation behind this modification would be to grant the system capability of storing received signals, errors, malfunctions, and any / all sensor data gathered during flight. This grants the crew the ability to assess, maintenance, and review any abnormalities that occurred during flight.



at least one bearing system configured to provide articulation between the rotor hub and each of the plurality of rotor blades

Thomas teaches:
at least one bearing system configured to provide articulation between the rotor hub and each of the plurality of rotor blades (at least paragraph 6, 7, and Figures 2 & 3)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Fang in view of Thomas to include the bearing system taught within. The motivation behind this modification would be to reduce friction between the rotating components.

Re claim 19:
The blade motion and load detection system of claim 18, wherein the flight control system is configured to: provide an indication to a crew member via at least one of visual, auditory, and tactile feedback; 
communicate information from the control box of the distributed sensing system;
or alter allowed flight conditions based on input from the control box of the distributed sensing system.

at least paragraph 17: “A flight control system (FCS) 40 may use the blade parameters to adjust operation of the aircraft to improve flight characteristics (e.g., reduce blade vibration)” or alternatively “An adaptive rotor controller 46 may use the blade parameters to adjust characteristics of one of more blades 24, in an aircraft that employs mission adaptive rotor blades.” Fang also teaches “communicate information from the control box of the distributed sensing system” in at least paragraph 3, 13, and 17 with respect to the sensors wirelessly communicating with a receiver and processor, and the output from the processor being used by the flight control system.

Fang does not teach “provide an indication to a crew member via at least one of visual, auditory, and tactile feedback”

However, Leone teaches “provide an indication to a crew member via at least one of visual, auditory, and tactile feedback” within at least paragraph 91 and 92. Within paragraphs 91, Leone teaches a “blade proximity monitor” mounted within the rotor hub of a helicopter that “eliminates noise that may be introduced through a conventional slip ring used to convey signals from a rotating system to a stationary system.” Leone teaches said blade proximity monitor is capable of receiving signals from “the second antenna 502U and the magnitude of the excitation signal from the output level monitor 506. Output signal from the second antenna 502U may be amplified. The blade proximity monitor 508 also receives a RPM signal of the main rotor assembly 18 from a contactor 510.” Within paragraph 92, Leone teaches “The blade 
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Fang in view of Leone to incorporate the pilot display information, and alert system from Leone within the blade tracking system and flight control system of Fang. The motivation behind this modification would be to inform the pilot/crew of adjustments made mid flight, and warn the pilot/crew if there is a malfunction. This would increase the overall safety of the system, and also warn the pilot/crew of any maintenance that may be needed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

White (PGPub # 2015/0219523)
White teaches an analogous sensing system for a helicopter including (but not limited to): a rotor hub, a non-rotating frame, and reflectors disposed on the blades of the helicopter.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.W.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666